DETAILED ACTION
Claims 1, 4-14 and 16-23 are pending in the present application. Claims 1, 4-14 and 17-21 were amended, and claims 22-23 were added in the response filed 08 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Calo et al. US Patent Application Publication No. 2014/0164328 A1 in view of Krishna US Patent Application Publication No. 2014/0068587 A1, Toebes et al. US Patent 7,457,835 B2 and Wolf US Patent 6,067,545.

	Regarding claim 1, Calo et al. teach a method performed by a system comprising at least one processor coupled to memory storing machine-executable instructions, which, when executed, control the system to perform acts comprising [Figure 2 (207) replication controller; paragraph 0013 “a method implemented in a computer system for replicating at least one data object that is hosted in a named data network”; Figure 6; paragraphs 0055 and 0061]: 
	receiving identification of: content, and at least one target device to which the content is to be distributed [note: paragraph 0057 “providing replication, routing name management, policy and/or security and paragraph 0059 communication between various entities ];
	determining a distance indicating at least one of a physical distance or a quantity of intermediate devices along the network path between a content source of the content and each of a plurality of available content servers [note: paragraph 0041 “the target location(s) for replication may be determined by the replication controller 207 based on the congestion level (and/or trend information) of each of the one or more regions (or one or more subnets) in the datacenter/network so that replicas are placed in less congested servers.”, this can be done by probing candidate servers and reading activity levels of the servers; also see paragraphs 0039 ability to determine closest copy and 0042-0044 placement also takes into account uncongested regions, bandwidth consumption (i.e. system suggests closest location by reference to least amount of bandwidth) ];
	assigning to each of the plurality of available content servers a respective weight based on: a configuration of that available content server, the content, and the at least one target device;
	selecting at least one content server from the plurality of available content servers for distribution of the content to the at least one target device based on the configuration of each of the plurality of available content servers, the distance between the content source and each of the plurality of available content servers, the respective weights, and network latency of the network path of each of the plurality of available content servers [note: paragraph 0010 planning and configuring; paragraph 0036 system may include a plurality of servers; paragraph 0048, “each element of the named data network may be selected from the group including one or more servers, one or more routers, and/or one or more caches.”; paragraph 0052, “the named data network may be selected from one or more servers …”; paragraph 0053-0054 a replication target pool may be selected based at least in part on congestion level of the network or randomly (i.e. network latency); paragraph 0054 “replication target 505 may be selected (e.g., by a replication controller of the type shown in Figure 2) as one of the elements of the named data network”; Figure 2A selecting process; paragraph 0076 automatic selection of a replication target pool based on congestion; paragraph 0077 randomly selected (i.e. infers automatic); also see paragraphs 0063-0065 ]; and
	initiating replication of the content to the at least one selected content servers [note: paragraph 0061 “a number of replicas of the data object to be created”; paragraph 0062 replicating system]. 
	Although Calo et al. teach the invention as cited above, they do not explicitly teach determining a (physical) distance between a content source and one or more available content servers. Calo et al. does discuss location proximity preferences (i.e. distance parameters) when deciding to sore data for replication storage, such as least amount of bandwidth usage which may be seen as the closest location (physical distance). However, Krishna teaches distance as part of a replication when replicating records to a new storage location [note: paragraph 0040 “Replication module 104 can also determine an identifier that indicates whether to download the software to communication device 101. The identifier can be based on various attributes such as an Internet Protocol (IP) address, a Global Positioning Satellite (GPS) location, a network address, a physical distance from communication device 101…”; Figure 1 replication modules 104A, 104B and 104C; Figure 2]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Krishna with Calo et al. since Calo et al. teaches various location preferences for replication storage of data, and teaches least  bandwidth usage considerations with respect to location which may be seen as a best proximity or closest location (i.e. distance). 
	Although Calo et al., and Krishna teach the invention as cited above, they do not teach	 distance indicates a quantity of the intermediate devices along the network path; however Toebes et al. teach determining a distance includes network distance [see: Abstract, “distributed database services based on replicating data records to a new storage location that is closest to the consumers of the data records.”; column 6 line 55 through column 7 line 2 “network topology-based coordinates may include bandwidth, throughput, hop count, round-trip time delays, the cost of accessing data, etc., and other attributes that quantify the relative ability (i.e. “network distance”) to move data to and from another machine”, to determine distance]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward replication of data, and selecting the best proximity or closest location (i.e. distance) in which to store data. 
	Although Calo et al., Krishna and Toebes et al. teach the invention as cited above, they do not teach “assigning to each of the plurality of available content servers a respective weight based on: a configuration of that available content server, the content, and the at least one target device”; however Wolff teach this feature as follows: [column 3 lines 5-11 “assigning weights to at least one of the first and the second server nodes”; column 8 lines 10-60 variations thereof can be practiced, software modules enable load balancing, distributed I/O, the system include a configuration database replicator 148; ; column 10 lines 10-24 means for replicating copies of records; column 15 lines 51-57 availability is automatically; column 20 lines 25-50 node weights are assigned; column 21 line 64 through column 22 line 9 weights]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Wolf with the cited references since it is also directed optimized replication of data in a network of computers. Wolff further details processes with respect to automatic replication and availability of content servers. 


Claim 4:  The method of claim 1 further comprises selecting the at least one content 
server based further on a distance between the plurality of available content servers and the at least one target device [note: Calo et al., paragraphs 0041-0047 Creation of replica(s) at different locations and the ability to determine locations; also see paragraph 0039 ability to determine the closest copy].
 
Claim 5:  The method of claim 1 further comprises selecting the at least one content 
server based on a roaming pattern of the at least one target device [note: Calo et al.,  paragraph 0038 the replication controller observes access patterns; paragraph 0039 ability to determine the closest copy; paragraph 0048, “each element of the named data network may be selected from the group including one or more servers, one or more routers, and/or one or more caches.”; paragraph 0052, “the named data network may be selected from one or more servers …”; paragraph 0053-0054 a replication target pool may be selected based at least in part on congestion level of the network].

Claim 6:  The method of claim 1 further comprises selecting the at least one content 
server based on one or more user specified constraints [note: Calo et al., paragraph 0052, “the named data network may be selected from one or more servers …”; paragraph 0053-0054 a replication target pool may be selected based at least in part on congestion level of the network or randomly (i.e. various constraints may be implemented for selecting content)].
 
Claim 7:  The method of claim 1 further comprises determining a 
protocol to replicate content from the content source to the at least one selected content server [note: Calo et al., paragraph 0052, “the named data network may be selected from one or more servers …”; paragraph 0059-0060, communication system may be bi-directional and various entities communicating; also see paragraphs 0040-0044].
 
Claim 8:  The method of claim 7 further comprises determining the protocol based on 
at least one of a number of the at least one selected content server, a location of the at least one selected content server, or a quality of a communication link of the network path between the content source and the at least one selected content servers [note: Calo et al., Figures 3-5, paragraphs 0038-0039; paragraphs 0040-0044 bandwidth; Also Toebes et al. column 6 line 55 through column 7 line 2 network topology based coordinates].
 
Claim 9:  The method of claim 7 further comprises initiating the replication of the 
content to the at least one selected content server with the protocol [note: Calo et al., Figures 3-5, paragraphs 0038-0039; paragraphs 0040-0044 bandwidth].
 
Claim 10:  The method of claim 9 further comprises determining when to initiate 
the replication of the content based on at least one of a deadline, past performance, or content priority [note: Calo et al., paragraph 0029-0034, note various embodiments for replication may be implemented, such as determining an objects popularity trend, historical, congestion level, hot spots, VM and/or storage level].
 
Claim 11:  The method of claim 1 further comprises determining a 
protocol and time to distribute the content from the at least one content 
server to the at least one target device. [note: Calo et al., paragraphs 0030-0033, and 0040].

The limitations of independent claim 12 and independent 17 parallel independent claim 1, therefore they are rejected under the same rationale.

Claims 13:  “further comprising identifying at least one protocol for the replication of the content … “ [note: Calo et al., Figures 3-5; paragraph 0059-0060, communication system may be bi-directional and various entities communicating; also see paragraphs 0040-0044; Also Toebes et al. column 6 line 55 through column 7 line 2 network topology based coordinates].

 Claim 14:  “further comprises initiating the replication of the content with the at least one protocol based on at least one of a deadline, past performance, or a roaming pattern …”  [note: Calo et al., Figures 3-5, paragraphs 0038-0039; paragraphs 0040-0044 bandwidth; paragraph 0029-0034, note various embodiments for replication may be implemented, such as determining an objects popularity trend, historical, congestion level, hot spots, VM and/or storage level].

Claim 16: “wherein each of the respective weights includes one of an initial weight and a specific weight” [note: Wolf, col. 8 lines 3537 variations may be presented; column 20 line 15-50 weights; column 21 line 64 through column 22 line 9 volume weight and lower weight].

Regarding claim 18: “wherein the one or more identified content servers to target automatically are identified based on at least one of a location of the one or more available content servers …” [note: Calo et al., paragraph 0048, “each element of the named data network may be selected from the group including one or more servers, one or more routers, and/or one or more caches.”; paragraph 0052, “the named data network may be selected from one or more servers …”; paragraph 0053-0054 a replication target pool may be selected based at least in part on congestion level of the network ].
 
Claim 19:  The computer-readable storage medium of claim 17, wherein the protocol is determined based on at least one of a number of the one or more identified content servers, a location of the one or more identified content servers, or a quality of a communication link between the content source and the one or more identified content servers [note: Calo et al., Figures 3-5; Toebes et al. column 6 line 55 through column 7 line 2].
 
Claim 20:  The computer-readable storage medium of claim 17, the method further 
comprises determining when to initiate content replication automatically based 
on at least one of a deadline, past performance, or content priority [note: Calo et al., Figures 3-5].

Regarding claim 21, note the following: “further comprising determining a number of network hops between the content source and each of the plurality of available content servers …” [note: Toebes et al.  column 6 line 55 through column 7 line 2 “network topology-based coordinates may include bandwidth, throughput, hop count, round-trip time delays, the cost of accessing data, etc., and other attributes that quantify the relative ability (i.e. “network distance”) to move data to and from another machine”, to determine distance].

The limitations of claim 22 and 23 parallel claim 5 above; therefore, they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-14 and 16-23 have been considered but are moot in view of the current rejection. Note newly cited reference Toebes et al. teach distance indicates various parameters including a quantity of intermediate devices along a network path. 
In the remarks, Applicant’s representative argued the following: The prior art does not teach indicating at least one of a physical distance or a quantity of intermediate devices along the network or assigning weights as amended. In response to the amendment note newly cited reference Toebes et al.. teach determining a distance that provides means for various distance parameters including a quantity of intermediate devices along a network path. Wolff  teaches the limitation assigning  weights to available content servers, note column 3 lines 5-11 “assigning weights to at least one of the first and the second server nodes”; column 8 lines 10-60 variations thereof can be practiced, software modules enable load balancing, distributed I/O, the system include a configuration database replicator 148; ; column 10 lines 10-24 means for replicating copies of records; column 15 lines 51-57 availability is automatically; column 20 lines 25-50 node weights are assigned.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169